DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 and 11 is pending.
	Applicants response filed 1/27/2021 has been received and entered in the application. 
 
Action Summary
	Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (KR 2014/0058734), Moon (Anti-inflammatory effects of β-lapachone in lipopolysaccharide-stimulated BV2 microglia, International Immunopharmacology 7 (2007) 506-514) of record and in view of Vendrell (Treatment of Cancer Pain by Targeting Cytokines, Mediators of Inflammation, 2015) all are of record is maintained.
	

Response to Arguments
Applicants argue that KR ‘734 does not teach or suggest the effects of ameliorating the symptoms of a subject who suffers from anti-cancer treatment side-effects and reduces the inflammatory cytokines.  This argument has been fully considered but has not been found persuasive.  KR’734 teaches in claim 1 that the 
Applicants assert unexpected results in view of the declaration submitted by Dr. Oh.  This argument has been fully considered but has not been found persuasive.  First, figures 1-7 are pictures of cells in which do not demonstrate in themselves unexpected results.  Additionally, in the examples employ a OVA inhalation-induced asthma mouse model, this particular model is employed for the reason of treating asthma not the amelioration any one or more side effect of anticancer drug treatment. The chart provided by the Dr. Oh demonstrates the results in the asthma mouse models.  Dr. Oh further concludes that the results from the chart indicate that β-lapachone may not have a protective effect on some pro-inflammatory responses and diseases caused by them.  It appears that applicants are reading limitation in which are not presented in the instant claims. And as previously stated that the mouse model employed by the applicant is a mouse model for the treatment of asthma rather than the treatment of cancer or 




	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (KR 2014/0058734), Moon (Anti-inflammatory effects of β-lapachone in lipopolysaccharide-stimulated BV2 microglia, International Immunopharmacology 7 (2007) 506-514) of record and in view of Vendrell (Treatment of Cancer Pain by Targeting Cytokines, Mediators of Inflammation, 2015) all are of record in view of Yan (Paclitaxel induces acute pain via directly activating toll like receptor 4, Molecular Pain (2015) 11:10).

	‘734 teaches a pharmaceutical composition for treating or preventing stomach disease and/or side-effects of an anticancer drug which includes minimal effective dose of compound represented by the following compounds:

    PNG
    media_image1.png
    222
    496
    media_image1.png
    Greyscale
(paragraph 0011 and Claim 1)
	Claim 1 discloses that the pharmaceutical composition for the treatment of the anti-cancer side effect disease and/or the gastrointestinal disorder and prevention the compound indicated as the following chemical formula 1 of the therapeutically effective amount, thesalt of the pharmaceutically acceptable that, prodrug, the solvate or the isomer and (b) pharmaceutically acceptable carrier,and the diluent, the diluting agent, or 
	‘734 does not expressly the addition of anticancer drug.
Moon teaches that β-lapachone (LAPA) significantly inhibited Akt activation in LPS-stimulated BV2 microglia. It is partially possible that LAPA inhibits LPS-induced NF-kB activation via the Akt signal pathway. LPS is also known to activate a series of MAPKs such as ERK, p38 MAPK, and JNK in immune cells, ERK and p38 MAPK, but not JNK, have especially been implicated in the signal transduction pathways responsible for increased iNOS and TNF-a gene expression in glial cells, The present study indicates that LAPA is a potent inhibitor of MAPKs such as ERK and p38 MAPK induced by LPS stimulation in BV2 microglia (page 514).

Vendrell teaches that inflammation is one of the most important causes of the majority of cancer symptoms, including pain, fatigue, cachexia, and anorexia. Cancer pain affects 17 million people worldwide and can be caused by different mediators which act in primary efferent neurons directly or indirectly. Cytokines can be aberrantly produced by cancer and immune system cells and are of particular relevance in pain. 
Yan teaches that paclitaxel is a powerful anti-neoplastic drug, often causes pathological pain, which significantly reduces the quality of life in patients. Paclitaxel-induced pain includes pain that occurs immediately after paclitaxel treatment (paclitaxel-associated acute pain syndrome, P-APS) and pain that persists for weeks to years after cessation of paclitaxel treatment (paclitaxel induced chronic neuropathic pain).
It would have been obvious to one of ordinary skills in the art to administer β-lapachone and/or dunnione to minimize the symptoms associated with anticancer such as paclitaxel (e.g. pain, fatigue, cachexia, and anorexia).  One would have been motivated to administer β-lapachone and/or dunnione to minimize the symptoms associated with anticancer such as paclitaxel because it is known in the art that β-lapachone significantly inhibited Akt activation in LPS-stimulated BV2 microglia. It is partially possible that LAPA inhibits LPS-induced NF-kB activation via the Akt signal pathway. LPS is also known to activate a series of MAPKs such as ERK, p38 MAPK, and JNK in immune cells, ERK and p38 MAPK, but not JNK, have especially been implicated in the signal transduction pathways responsible for increased iNOS and TNF-a gene expression in glial cells as taught by Moon. Since ‘734 disclose both β-lapachone and/or dunnione are useful in the treatment of the side effects associated with an anti-cancer agents (claim 1).  Further, Yan teaches that paclitaxel is a powerful prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds with a reasonable expectation of success. In the instant case both β-lapachone and/or dunnione are structurally similar and have the same properties of treating side effects of anti-cancer agents
It would have been obvious that upon administering β-lapachone and/or dunnione would reduce the expression of inflammatory cytokines (e.g. TNF-a, IL-10, IL-6, and IL-17), reduces the expression of inflammatory cytokines in the hypothalamus, blood, and bone marrow, suppresses the expressions of MAFbx, MuRFI and Bnip3 genes in the muscle, inhibits the reduction of hematopoietic stem cells by maintaining the resting state of hematopoietic stem cells(long-term hematopoietic stem cells (HSCLT) or short-term hematopoietic stem cells (HSCST)) with the same administration of β-lapachone (active agent) to treat prostate cancer (patient population) because once β-lapachone is administered the same mechanism of action occurs each and every time, thus administering β-lapachone and/or dunnione would consequently reduce the 


	For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
	Claims 1-8 and 11 is rejected.
	No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627